EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ariel Reinitz (Reg # 65,220) on 04/08/21.
The application has been amended as follows: 
(Currently amended) A method for producing a manure-derived cellulose acetate at atmospheric pressure, by separating manure into useful components, comprising the steps of:
a. subjecting the manure to a flocculation treatment, wherein the flocculant optionally comprises of ferric chloride (FeCl3) or aluminium sulfate (Al2(SO4)3), and a filtration treatment where fractions having different particle size are separated by using different mesh sizes to obtain solid fractions having a high lignocellulose content;
b. pulping the manure-derived solid fractions with high lignocellulose content at atmospheric pressure with a monocarboxylic acid carrier solution, [[(]]wherein the monocarboxylic acid optionally comprises of acetic acid,[[)]] using a bleaching process comprising of ozone or an peroxyacid to produce a dissolving-grade cellulose pulp;
c. acetylating the manure-derived dissolving-grade cellulose pulp with acetic anhydride and a catalyst, [[(]]optionally comprising of sulfuric acid (H2SO4) and sodium bisulfate 4)[[)]], in the monocarboxylic acid carrier solution to produce cellulose acetate; and 
d. extracting fermentable components from the different fractions of the manure to produce monocarboxylic acids for use in the monocarboxylic acid carrier solution.

(Original) The process of claim 1 wherein the manure-derived dissolving-grade cellulose pulp is used to produce cellulose based esters or cellulose based ethers.

(Currently amended) The process of claim 1 wherein the fermentable components are [[(]]poly[[)]]saccharides or amino acids that can be used to produce monocarboxylic acids.

(Cancelled)

(Original) The process of claim 3 wherein the monocarboxylic acid is acetic acid, formic acid, propionic acid, butyric acid or are a combination thereof.

(Original) The process of claim 1 wherein the manure-derived solid fraction with high lignocellulose content is delignified, bleached and/or acetylated throughout step b and/or c, either combined or consecutively.

(Cancelled)

(Currently amended) The process of claim 6 wherein the monocarboxylic acids are in a concentration of 10-100%

(Cancelled)

(Cancelled)

(Currently amended) The process of claim 6 wherein nitric acid is added in a concentration of 0-20%

(Cancelled)

(Currently amended) The process of claim 6 wherein sodium bisulphate is added in a concentration of 0-15%

(Cancelled)

(Currently amended) The process of claim 6 wherein organic acid anhydride

(Cancelled)

(Currently amended) The process of claim 6 wherein the pulping and acetylation takes place at a temperature of 50-180 ºC

(Cancelled)

(Cancelled)

(Original) The process of claim 6 wherein the manure-derived solid fraction with high lignocellulose content is subjected to a base or alkaline extraction treatment prior, during or after the monocarboxylic acid treatment.

(Currently amended) The process of claim 1 wherein the manure is either [[(]]partially[[)]] filtrated or diluted through addition of water to obtain a desired ratio of the treatment while minimizing spent water.

(Currently amended) The process of claim 21 wherein the separation treatment is repeated under one or more previous filtration steps.

(Currently amended) The process of claim 21 wherein the manure is treated with heat, a chelating agent, a detergent, a flocculant[[s]], enzymes, an organic solvent, an acid or base.

(Currently amended) The process of claim 21 wherein the manure is treated with a foaming agent and then agitated, wherein chemical components that build up in the foam can be separated from the suspension by 

(Cancelled)

(Cancelled)

(Currently amended) The process of claim 1 wherein any sidestream of the different fractions of the manure is used to produce a fertilizer product that can be used in agricultural, horticultural and consumer embodiments. 

(Cancelled)

(Currently amended) The process of claim 27 wherein the fertilizer product is made from liquid fractions of manure by removing water or by extracting nutrients using struvite precipitation.

(Cancelled)

(Cancelled)

(Cancelled)

(Cancelled)

(Cancelled)

(Cancelled)

(Currently amended) A method for producing a fibre of regenerated cellulose derived from manure, by separating manure into useful components, comprising the steps of:
a. subjecting the manure to a flocculation treatment, wherein the flocculant optionally comprises of ferric chloride (FeCl3) or aluminium sulfate (Al2(SO4)3, and a filtration treatment where fractions having different particle size are separated by using different mesh sizes to obtain solid fractions having a high lignocellulose content;
b. pulping the manure-derived solid fractions with high lignocellulose content at atmospheric pressure with a monocarboxylic acid carrier solution, [[(]]wherein the monocarboxylic acid optionally comprises of acetic acid,[[)]] using a bleaching process comprising of ozone or an peroxyacid to produce a dissolving-grade cellulose pulp;
c. dissolving manure-derived dissolving-grade cellulose pulp with 4-methylmorphiline N-oxide to form a spinning dope and produce a fibre of regenerated cellulose; and
d. extracting fermentable components from the different fractions of the manure to produce monocarboxylic acids for use in the monocarboxylic acid carrier solution.

REASONS FOR ALLOWANCE
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments have overcome the rejections of the office action mailed 12/30/20.  Consequently, the said rejections are withdrawn.
The following is an examiner’s statement of reasons for allowance:  The examiner has found claims 1-3, 5, 6, 8, 11, 13, 15, 17, 20-24, 27, 29, 36 to be unobvious over the prior art of record and therefore to be allowable over the prior art of record. The method of Applicant’s claimed invention is different from the methods of the prior art documents and these differences are not suggested in the prior art, nor are obvious over the prior art. 
In particular, the prior art does not teach or suggests a method for producing a manure-derived cellulose acetate at atmospheric pressure, by separating manure into useful components, comprising the steps of:
a. subjecting the manure to a flocculation treatment, wherein the flocculant optionally comprises of ferric chloride (FeCl3) or aluminium sulfate (Al2(SO4)3, and a filtration treatment where fractions having  different particle size are separated by using different mesh sizes to obtain solid fractions having a high lignocellulose content; b. pulping the manure-derived solid fractions with high lignocellulose content at atmospheric pressure with a monocarboxylic acid carrier solution, wherein the monocarboxylic acid optionally comprises of acetic acid, using a bleaching process comprising of ozone or an peroxyacid to produce a dissolving-grade cellulose pulp; c. acetylating the manure-derived dissolving-grade cellulose pulp with acetic anhydride and a catalyst, optionally comprising of sulfuric acid (H2SO4) and sodium bisulfate (NaHSO4), in the monocarboxylic acid carrier solution to produce cellulose acetate; and d. extracting fermentable components from the different fractions of the manure to produce monocarboxylic acids for use in the monocarboxylic acid carrier solution. 
In other words, there is no prior art suggesting or describing Applicant’s integrated process for the preparation of cellulose acetate or regenerated cellulose from manure. That is, Applicant’s claimed method comprises specific recited steps that are different are not taught, not obvious nor suggested in the prior art. Furthermore, the claimed method is environmentally safe or friendly and produces manure-derived products such as cellulose acetate which are suitable for use in the production of manure-derived bioplastic, and for use in the production of other manure-derived bio-products like paper, cardboard, medium and low density fibreboard, fertilizer. 
In addition, there is no suggestion or motivation in the prior art references, to modify the references or combine the teachings of the references to arrive at applicant’s claimed method. Moreover, the method of the instant invention is not taught or suggested in the prior art and is unobvious over the prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623